             Case 13-50530-CSS           Doc 717    Filed 05/06/20   Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

ASHINC Corporation, et al.,                                   Case No. 12-11564 (CSS)

                              Debtors.


Catherine E. Youngman, Litigation Trustee for ASHINC
Corporation, et al., as successor to the Official Committee
of Unsecured Creditors of ASHINC Corporation and its
                                                               Adv. Pro. No. 13-50530 (KBO)
affiliated debtors,

                              Plaintiff,

         -against-

Yucaipa American Alliance Fund, I, LP, Yucaipa
American Alliance (Parallel) Fund I, L.P., Yucaipa
American Alliance Fund, II LP, Yucaipa American
Alliance (Parallel) Fund II, L.P., Mark Gendregske, Jos
Opdeweegh, James Frank, Derex Walker, Jeff Pelletier,
Ira Tochner and Joseph Tomczak,

                              Defendants.


     STATEMENT OF MATERIAL UNDISPUTED FACTS IN SUPPORT OF
  DEFENDANT MARK GENDREGSKE’S MOTION FOR SUMMARY JUDGMENT


MORRIS, NICHOLS, ARSHT &                           ARNOLD & PORTER KAYE
TUNNELL LLP                                        SCHOLER LLP

Derek C. Abbott (DE Bar No. 5310)                  John C. Massaro
1201 North Market Street, 16th Floor               Ian S. Hoffman
Wilmington, DE 19899-1347                          Jennifer L. Wieboldt
Tel.: (302) 351-9357                               Snayha M. Nath
Fax: (302) 425-4664                                601 Massachusetts Ave., NW
                                                   Washington, DC 20001-3743
                                                   Tel.: (202) 942-5000
                                                   Fax: (202) 942-5999

                                                   Counsel for Mark Gendregske
Case 13-50530-CSS   Doc 717   Filed 05/06/20   Page 2 of 2




DOCUMENT FILED UNDER SEAL
